Citation Nr: 0937134	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a throat 
disability.

7.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
January 1960.  The Veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2005, November 2005, August 2007, and 
September 2008 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 
2009, the Veteran and his wife testified at a hearing before 
the undersigned.  A transcript of that hearing has been 
associated with the claims files.  

With the exception of the issue of entitlement to nonservice-
connected addressed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDING OF FACT

On May 15, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he wanted to withdraw his appeal of the denial of 
entitlement to nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
issue of entitlement to nonservice-connected pension benefits 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  Here, the 
veteran, in a May 2007 statement, withdrew his appeal of the 
denial of nonservice-connected pension benefits.  Hence, 
there remains no allegation of error of fact or law for 
appellate consideration with respect to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal.


ORDER

The appeal of the denial of nonservice-connected pension 
benefits is dismissed.


REMAND

As to all the issues remaining on appeal, in July 2004 the RO 
obtain information from the Social Security Administration 
(SSA) indicating that the Veteran had been granted SSA 
disability in May 1998.  However, neither a request for these 
records nor the record themselves appear in the claims files.  
Therefore, the Board finds that a remand is required to 
request them because such records are potentially relevant to 
the current appeal.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. §§ 19.37(a), 20.1304 (2008); Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992) (holding that VA has a duty to acquire both 
the SSA decision and the supporting medical records pertinent 
to a claim).  

As to the claims of service connection for bilateral hearing 
loss and tinnitus, the Veteran testified that these 
disabilities were caused by, among other things, his exposure 
to artillery fire while serving with a reserve component as 
an artilleryman after his initial period of active duty.  
Moreover, a review of the record on appeal shows that the 
Veteran separated from a reserve component in December 1963.  
However, while active duty treatment records appear in the 
record, his reserve component treatment records do not.  
Therefore, the Board finds that a remand is also required to 
request them because such records are potentially relevant to 
the current appeal.  See Id.

As to the claim of service connection for headaches, the 
Board notes that the Veteran's entry and separation 
examinations are positive for complaints of headaches.  
Moreover, while intervening service treatment records are 
negative for complaints, diagnoses, or treatment for 
headaches, the Veteran credibly testified to the fact that 
since he worked at a dispensary while on active duty, he was 
able to treatment for his headaches while on active duty that 
was not documented.  Likewise, the Veteran and his wife 
offered credible testimony regarding the claimant's continued 
complaints, diagnoses, and/or treatment for headaches since 
service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that a remand is required to obtain a medical 
opinion as to the origins of the Veteran's headaches.  See 
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79, 84-86 (2006).

Lastly, as to entitlement to service connection for a heart 
disability, in the Veteran's April 2005 statement he 
expressed disagreement with the February 2005 rating decision 
that denied service connection for a heart disability.  No 
further action was taken by the RO.  Therefore, this issue 
must be remanded to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the appeal is REMANDED to the RO/ AMC for the 
following actions:

1.  The RO/AMC should obtain from the SSA 
its decision and all medical records 
relied upon in making the decision to 
find the Veteran disabled.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.

2.  The RO/AMC should obtain from the 
Veteran's reserve component headquarters 
and/or the National Personnel Records 
Center (NPRC) all of his reserve 
component medical records.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.

3.  After undertaking the above 
development to the extent possible, the 
AMC/RO should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a neurological 
examination to ascertain the origins of 
the claimant's headaches.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  After a review of the 
record on appeal and an examination of 
the claimant, the examiner should provide 
answers to the following questions:

a.  Is there clear and unmistakable 
evidence that the Veteran had 
chronic headaches, or a disability 
manifested by headaches, prior to 
his entry onto active duty?

b.  If the Veteran had a disability 
manifested by chronic headaches 
prior to his entry onto active duty, 
is there clear and unmistakable 
evidence that the headaches were NOT 
aggravated by his military service?

c.  If the Veteran did not have a 
disability manifested by chronic 
headaches prior to his entry onto 
active duty, is it at least as 
likely as not (i.e., 50 percent or 
greater degree of probability) that 
he has a current headache disorder 
that was caused or aggravated by his 
military service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for all opinions expressed.  

4.  After undertaking the above 
development to the extent possible and if 
the above development verifies the 
Veteran's claim of having served in an 
artillery unit during his reserve 
component service, the AMC/RO should 
obtain an addendum to the August 2008 
audiological examination.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the addendum.  Thereafter, the examiner 
should provide an answer to the following 
questions:

a.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran's 
current bilateral hearing loss 
and/or tinnitus was caused or 
aggravated by his military service 
including his service in an 
artillery unity during his reserve 
component service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for the opinion.  

5.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Also see 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

6.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since the January 
2009 statement of the case and SSOC, to 
include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response.

7.  As to entitlement to service 
connection for a heart disability, the 
RO/AMC should issue a statement of the 
case.  If the Veteran files a timely 
substantive appeal as to this issue, it 
should be returned for review by the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


